Case 1:21-cv-02502-AT Document9 Filed 03/25/21 Page 1 of 1

 

UNITED STATES DISTRICT COURT USDC SDNY

SOUTHERN DISTRICT OF NEW YORK DOCUMENT

TRUSTEES OF THE NEW YORK CITY DISTRICT ELECTRONICALLY FILED
COUNCIL OF CARPENTERS PENSION FUND, DOC #:

WELFARE FUND, ANNUITY FUND, and DATE FILED: _ 3/25/2021
APPRENTICESHIP, JOURNEYMAN RETRAINING,
EDUCATIONAL AND INDUSTRY FUND, TRUSTEES
OF THE NEW YORK CITY CARPENTERS RELIEF

 

AND CHARITY FUND, THE CARPENTER 21 Civ. 2502 (AT)
CONTRACTOR ALLIANCE OF METROPOLITAN
NEW YORK, and the NEW YORK CITY DISTRICT ORDER
COUNCIL OF CARPENTERS,
Petitioners,
-against-

NAV TECH CONSTRUCTION CORP.,

Respondent.
ANALISA TORRES, District Judge:

 

 

On March 23, 2021, Petitioners filed a petition to confirm an arbitration award. ECF No. 2.
Proceedings to confirm an arbitration award must be “treated as akin to a motion for summary
judgment.” D.H. Blair & Co., Inc. v. Gottdiener, 462 F.3d 95, 109 (2d Cir. 2006). Accordingly,

1. By April 22, 2021, Petitioners shall file and serve a statement pursuant to Local Civil Rule
56.1 and any additional materials with which they intend to support the petition, including
memoranda of law, the arbitration award, supporting documents, and any affidavits or
declarations attesting that the exhibits are true and correct copies of what they purport to be;

2. By May 6, 2021, Respondent shall file its opposition papers; and
3. Petitioners’ reply, if any, is due by May 13, 2021.

By April 8, 2021, Petitioners shall serve a copy of the petition and this order upon Respondent
by personal service on an officer, director, managing or general agent, or cashier or assistant cashier or
to any other agent authorized by appointment or by law to receive service, pursuant to N.Y. C.P.L.R. §
311, and upon the secretary of state, pursuant to N.Y. Bus. Corp. Law § 306. By April 15, 2021,
Petitioners shall file an affidavit of such service.

SO ORDERED.

Dated: March 25, 2021 O}-

New York, New York ANALISA TORRES
United States District Judge
